Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants response, filed on 02/24/2021 is hereby acknowledged.
Claim Rejections - 35 USC § 112
	The rejection of claim 2 is rendered moot by the cancellation of claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (2012 Plant Physiology 158:824-834).
Cook et al teach that specialty maize germplasm has long been established including amylose-free waxy1 wherein the Wx1 gene is mutated and does not function (see page 824, 2nd paragraph spanning the two columns), and developed a tool and population for being able to introduce such mutation germplasm into elite varieties generating a large mapping and QTL population for studying complex kernel traits and introducing said traits into elite germplasm (see discussion in particular).  It is noted that the Wx1 gene, and waxy1 mutation were well-known in the art and in numerous publications, Cook et al is cited above as representative of the art to demonstrate the desire to move such traits into elite varieties.  SEQ ID Nos 4 and 5 are sequences that are comprised by the well-known Wx1 gene and would be obvious options for guided mutation.  
It is noted that in the Maize Genome Database, that annotation of Wx1-C34 appears to be a whole gene deletion, in annotation it states under number 6, “6. NAMING DELETIONS: When it is clear that a mutation results from a deletion that has removed all or part of two gene loci, it would be appropriate to indicate this in the following manner. For an1-6923, this would be def(an1..bz2)-6923, and for sh-bz-X2, def(bz1..sh1)-X2. When molecular evidence indicates that a deletion has removed all of the structural portion of a gene as is true of wx1-C34, it should be indicated in the same manner; i.e., def(wx1)-C34” (See MaizeGDB, 2006 
Given the state of the art, the well-known gene and mutations available and the disclosure by Cook et al, it would have been obvious for one of ordinary skill in the art to mutate the maize Wx1 gene in maize and introduce the kernel trait into maize elite inbred varieties according to the need suggested by Cook et al and one would have been motivated to do so according to that need and would have had a reasonable expectation of success.  It is noted that the resulting maize plant would not be distinguishable from one generating using the CRISPR-Cas technology and therefore the product claims would not be structurally different than the resultant elite plants suggest by Cook et al.  It is noted that the guide polynucleotides are inherently present with the gene region taught by Cook et al and are therefore also obvious in view of the prior art.
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
Applicant urges that the claim amendments have overcome the rejections of record.
This is not persuasive because as set forth above, the distinguishing features that overcome the prior art regarding the method claims do not apply to product claims wherein the deletion of the waxy gene would not be distinguishable from other methods of achieving the same, and therefore the product claims remain rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663